Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2881 Filed 01/19/21 Page 1 of 39




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                  )
                                            )
  Plaintiff,                                ) Civil Action No. 19-cv-12736
                                            ) Hon. Nancy G. Edmunds
 v.                                         ) Mag. Judge Anthony P. Patti
                                            )
                                            )
 CITY OF TROY, MICHIGAN,                    )
                                            )
  Defendant.                                )



            UNITED STATES’ RESPONSE IN OPPOSITION TO
      DEFENDANT’S AMENDED MOTION FOR SUMMARY JUDGMENT

        Pursuant to Federal Rule of Civil Procedure 56, the United States, through its

attorneys, requests that the Court deny Defendant’s Amended Motion for Summary

Judgment, ECF No. 46. As set forth in the accompanying brief, the United States

has provided more than sufficient evidence demonstrating that Defendant City of

Troy, Michigan (“Troy”), violated both the Equal Terms and Substantial Burden

provisions of the Religious Land Use and Institutionalized Persons Act of 2000

(“RLUIPA”), 42 U.S.C. §§ 2000cc-2000cc-5.

        Troy admits that its Zoning Ordinance, on its face, applies “more restrictive”

setback and parking standards to places of worship than nonreligious assembly uses.

ECF No. 46, PageID.2124; see also ECF No. 45, PageID.1279-1280. The evidence
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2882 Filed 01/19/21 Page 2 of 39




shows that these nonreligious uses are similarly situated with respect to legitimate

zoning criteria, resulting in a facial violation of RLUIPA’s Equal Terms provision.

Troy applied its facially discriminatory ordinance to Adam Community Center,

which required Adam to seek a variance to use property at 3635 Rochester Road as

a place of worship. The United States has presented evidence that Troy denied

Adam’s variance application while granting similar applications by comparable

nonreligious assemblies, precluding summary judgment on the United States’ as-

applied Equal Terms claim. The United States has also demonstrated that Troy’s

denial of Adam’s variance application imposed a substantial burden on Adam’s

religious exercise, in violation of RLUIPA’s Substantial Burden provision. Troy is

not entitled to judgment as a matter of law on any of the United States’ claims.

                                         Respectfully submitted,



 MATTHEW SCHNEIDER                       JOHN B. DAUKAS
 United States Attorney                  Acting Assistant Attorney General
 Eastern District of Michigan            Civil Rights Division

                                         SAMEENA SHINA MAJEED
                                         Chief

 /s/ Shannon M. Ackenhausen              /s/ Katherine A. Raimondo
 SUSAN K. DECLERCQ                       TIMOTHY J. MORAN
 (P60545)                                Deputy Chief
 Assistant United States Attorney        ABIGAIL B. MARSHAK
 Chief, Civil Rights Unit                (NY 5350053)
 SHANNON M. ACKENHAUSEN                  KATHERINE A. RAIMONDO
 (P83190)                                (DC 985157)

                                         2
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2883 Filed 01/19/21 Page 3 of 39




 Assistant United States Attorney     Trial Attorneys
 United States Attorney’s Office      Housing and Civil Enforcement Section
 Eastern District of Michigan         Civil Rights Division
 211 W. Fort Street, Suite 2001       United States Department of Justice
 Detroit, Michigan 48226              4 Constitution Square / 150 M Street NE
 Phone: (313) 226-9730                Washington, DC 20530
 Facsimile: (313) 226-3271            Phone: (202) 514-1968
 Susan.DeClercq@usdoj.gov             Facsimile: (202) 514-1116
 Shannon.Ackenhausen@usdoj.gov        Abigail.Marshak@usdoj.gov
                                      Katherine.Raimondo@usdoj.gov

 Attorneys for the United States

 Dated: January 19, 2021




                                      3
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2884 Filed 01/19/21 Page 4 of 39




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                 )
                                           )
  Plaintiff,                               ) Civil Action No. 19-cv-12736
                                           ) Hon. Nancy G. Edmunds
 v.                                        ) Mag. Judge Anthony P. Patti
                                           )
                                           )
 CITY OF TROY, MICHIGAN,                   )
                                           )
  Defendant.                               )

 BRIEF IN SUPPORT OF UNITED STATES’ RESPONSE IN OPPOSITION
 TO DEFENDANT’S AMENDED MOTION FOR SUMMARY JUDGMENT

                              ISSUES PRESENTED

(1) Has the United States put forth evidence that the City of Troy imposed or
implemented a land use regulation in a manner that treats a religious assembly or
institution on less than equal terms with a nonreligious assembly or institution, in
violation of RLUIPA, 42 U.S.C. § 2000cc(b)(l)?

       The United States’ Answer: Yes.

(2) Has the United States put forth evidence that the City of Troy imposed or
implemented a land use regulation in a manner that treated Adam Community Center
on less than equal terms with a nonreligious assembly or institution, in violation of
RLUIPA, 42 U.S.C. § 2000cc(b)(l)?

       The United States’ Answer: Yes.

(3) Has the United States put forth evidence that the City of Troy imposed or
implemented a land use regulation that substantially burdened Adam Community
Center’s religious exercise in violation of RLUIPA, 42 U.S.C. § 2000cc(a)(l)?

       The United States’ Answer: Yes.
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2885 Filed 01/19/21 Page 5 of 39




                    MOST CONTROLLING AUTHORITY

Religious Land Use and Institutionalized Persons Act of 2000, 42 U.S.C. §§
2000cc-2000cc-5

Tree of Life Christian Schs. v. City of Upper Arlington, 905 F.3d 357 (6th Cir.
2018), cert. denied, 139 S. Ct. 2011 (2019) (“Tree of Life III”)

Livingston Christian Schs. v. Genoa Charter Twp., 858 F.3d 996 (6th Cir. 2017),
cert. denied, 138 S. Ct. 1696 (2018)




                                         ii
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2886 Filed 01/19/21 Page 6 of 39




                                       TABLE OF CONTENTS
I.     The Evidence Shows that Sections 6.21 (E) and (F) of Troy’s ZO Facially
Violate RLUIPA’s Equal Terms Provision ............................................................ 1
   A. The United States Has Presented Evidence of Similarly-Situated
       Nonreligious Comparators ........................................................................... 2
     1. Places of Worship Are Not Uniquely Situated With Respect to Traffic,
         Parking Patterns, or the Production of Noise, Light, and Exhaust Fumes .. 4
     2. The Potential for Places of Worship to Have Accessory Uses Does Not
         Distinguish Places of Worship from Comparators ..................................... 6
   B. Troy Is Not Justified in Treating Places of Worship Differently Because of
       Supposed Troy-Specific Concerns ............................................................... 8
     1. Troy Cannot Rely on Its Asserted Local Considerations to Deny Equal
         Treatment to Places of Worship................................................................. 8
     2. Evidence From Troy’s Own Experience Shows that Places of Worship Do
         Not Have Unique Negative Secondary Impacts ........................................10
     3. The Size and Number of Places of Worship In Troy Does Not Justify Their
         Unequal Treatment ...................................................................................11
II.    There Are Genuine Issues of Material Fact as to Whether the Denial of
Adam’s Variance Violated RLUIPA’s Equal Terms Provision .............................13
   A. Troy’s Denial of a Variance Is Not Insulated From a RLUIPA Claim Merely
       Because It Is Facially Neutral .....................................................................13
   B. The United States Presented Unrebutted Evidence that Troy Has Treated
       Similarly Situated Nonreligious Applicants for Variances More Favorably
       than Adam ..................................................................................................15
III. The United States Has Put Forth Evidence Demonstrating that Troy Imposed
a Substantial Burden on Adam’s Religious Exercise When It Denied Adam’s
Variance Application ............................................................................................17
   A. Troy Applies an Incomplete and Inaccurate Legal Standard .......................17
   B. The United States Has Presented Facts Establishing a Substantial Burden on
       Adam’s Religious Exercise .........................................................................19
     1. Adam’s Burden Was Not Self-Imposed ....................................................20
     2. Adam Has No Feasible Alternative Location............................................20




                                                        iii
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2887 Filed 01/19/21 Page 7 of 39




                         TABLE OF AUTHORITIES

Cases
Adam Cmty. Ctr. v. City of Troy, 381 F. Supp. 3d 887
      (E.D. Mich. 2019)…………………………...…………………...…….14, 18

Andon, LLC v. City of Newport News, 813 F.3d 510
     (4th Cir. 2016)……………………………………………………………...20

Bethel World Outreach Ministries v. Montgomery Cnty. Council,
      706 F.3d 548, (4th Cir. 2013)….……………………….…………..18, 20, 28

Cantwell v. Connecticut, 310 U.S. 296, 303 (1940)………………………………27

Centro Familiar Cristiano Buenas Nuevas v. City of Yuma,
      651 F.3d 1163 (9th Cir. 2011)……………………………………………...11

Christian Fellowship Ctrs. of N.Y., Inc. v. Vill. of Canton,
      377 F. Supp. 3d 146, 164 (N.D.N.Y. 2019)………………………………....5

Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520 (1993)…9

Digrugilliers v. Indianapolis,
     506 F.3d 612 (7th Cir. 2007) ……………………………………..………2, 3

Grace Church of N. Cnty. v. City of San Diego, 555 F. Supp. 2d 1126,
     (S.D. Cal. 2008)………………………………………………………...22, 26

Great Lakes Society v. Georgetown Charter Twp., 281 Mich. App. 396 (2008)…18

Hunt Valley Baptist Church, Inc. v. Baltimore Cty., Civ. Case No.
      SAG-17-0804, 2020 WL 618662, (D. Md. Feb. 10, 2020)…………..…5, 13

International Church of Foursquare Gospel v. City of San Leandro,
      673 F.3d 1059, (9th Cir. 2011)………….……………………………..…...22




                                      iv
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2888 Filed 01/19/21 Page 8 of 39




Irshad Learning Ctr. v. Cnty. of DuPage, 937 F. Supp. 2d 910,
      (N.D. Ill. 2013)…………………………………………………………..…26

Lighthouse Community Church of God v. City of Southfield,
      No. 05-CV-40220, 2007 WL 30280 (E.D. Mich. Jan. 3, 2007)…………....27

Livingston Christian Schools v. Genoa Charter Township,
      858 F.3d 996 (6th Cir. 2017)…..…………………...17, 18, 19, 20, 21, 22, 27

Marianist Province of United States v. City of Kirkwood, 944 F.3d 996
     (8th Cir. 2019)……………………………………………………………...21

Midrash Sephardi, Inc. v. Town of Surfside, 366 F.3d 1214, 1238-40
     (11th Cir. 2004)……………..…………………………………………...9, 29

New Berlin, 396 F.3d ……..……………………………………………………... 28

New Life Ministries v. Charter Twp. of Mt. Morris, No. 05-CV-74339,
     2006 WL 2583254, (E.D. Mich. Sept. 7, 2006)……………………………..3

Primera Iglesia Bautista Hispana of Boca Raton, Inc. v. Broward Cty.,
     450 F.3d 1295 (11th Cir. 2006)……………..…………………..………….14

Redemption Cmty. Church v. City of Laurel, 333 F. Supp. 3d 521
     (D. Md. 2018)………………………………………………………………..3

Roman Cath. Diocese of Brooklyn v. Cuomo, 141 S.Ct. (2020)……………...……9

Roman Catholic Diocese of Rockville Centre, N.Y. v. Inc. Vill. of Old Westbury,
     128 F. Supp. 3d 566 (E.D.N.Y. 2015)…………………..…………………26

River of Life Kingdom Ministries v. Vill. of Hazel Crest, 611 F.3d 367, 371
      (7th Cir. 2010)……………………………………………………………….9

Saints Constantine & Helen Greek Orthodox Church v. City of New Berlin,
       396 F.3d 895, (7th Cir. 2005)……………………………………………...28



                                       v
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2889 Filed 01/19/21 Page 9 of 39




Soc’y Of Am. Bosnians & Herzegovinians v. City of Des Plaines,
      No. 13-CV-6594, 2017 WL 748528, (N.D. Ill. Feb. 26, 2017)……………22

Thai Meditation Ass’n of Ala., Inc. v. City of Mobile,
      980 F.3d 821, (11th Cir. 2020)…………………………………………….19

3d Christian Schs. v. City of Upper Arlington,
     823 F.3d 365, 371 n.5 (6th Cir. 2016)………………………….………….10

Tree of Life Christian Schs. v. City of Upper Arlington, 905 F.3d 357
      (6th Cir. 2018), cert. denied, 139 S. Ct. 2011 (2019)…......….2, 9, 11, 12, 14

Westchester Day Sch. v. Vill. of Mamaroneck, 504 F.3d 338
     (2d Cir. 2007)……………………………………..……………………17, 26

Federal Rules:
Fed R. Civ. P. 56……………………………………………………………………1

Other Statutes:
42 U.S.C. § 2000cc ……………………………………………………………….17

146 Cong. Rec. 16698 (2000) (Joint Statement of Sens. Hatch and Kennedy) ……1

Troy, Michigan, Zoning Ordinance
https://cms6.revize.com/revize/troymi/Departments/Planning/FULL%20TROY%2
0ORDINANCE%2011-30-18.1.pdf (accessed December 22, 2020. (Revised
through November 29, 2018……….…………………………...…………….passim




                                         vi
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2890 Filed 01/19/21 Page 10 of 39




                                   INTRODUCTION

          Congress enacted RLUIPA to prohibit discriminatory zoning practices against

 religious assemblies. See 146 Cong. Rec. 16698 (2000) (Joint Statement of Sens.

 Hatch and Kennedy) (“Churches in general, and new, small, or unfamiliar churches

 in particular, are frequently discriminated against on the face of zoning codes and

 also in the highly individualized and discretionary processes of land use

 regulation.”). This lawsuit is the paradigmatic case of what RLUIPA was enacted to

 prevent. Troy enacted, enforced, and seeks to defend a Zoning Ordinance (“ZO”)

 that facially violates RLUIPA and imposed a substantial burden on a religious

 organization. Its motion for summary judgment should be denied.

                                     ARGUMENT

     I.      The Evidence Shows that Sections 6.21 (E) and (F) of Troy’s ZO
             Facially Violate RLUIPA’s Equal Terms Provision

          Troy is not entitled to summary judgment on the United States’ facial Equal

 Terms claim because its ZO undisputedly treats places of worship worse than

 nonreligious comparators. In its Motion, Troy acknowledges that its setback and

 parking standards 1 specific to places of worship in ZO §§ 6.21(E)-(F) are “more




 1
   “Setback and parking standards” refers to the ZO’s mandate of certain required
 distances between buildings and property lines and the regulation of parking within
 those setback areas. See ECF No. 45, PageID.1277 ¶ 2.

                                           1
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2891 Filed 01/19/21 Page 11 of 39




 restrictive” than those imposed on nonreligious assemblies, 2 but argues that places

 of worship operate in a manner that is so problematic that they must be uniquely and

 more restrictively regulated. See ECF No. 46, PageID.2119-2124. Because Troy has

 embraced its unequal treatment of places of worship, all that is left for this Court to

 weigh is the appropriateness of nonreligious comparators with respect to legitimate

 zoning criteria. See Tree of Life III, 905 F.3d at 367, 371. Evidence that even one

 comparator has been or would be better treated defeats Troy’s motion.

           A. The United States Has Presented Evidence of Similarly-Situated
              Nonreligious Comparators

       The United States has put forward six nonreligious use categories that are

 better-treated under Troy’s ZO than places of worship – (1) conference, meeting,

 and banquet facilities; (2) mortuary/funeral homes; (3) fine and performing art

 facilities; (4) primary and secondary schools; (5) restaurants; and (6) theaters and

 places of assembly – and demonstrated that they are similarly situated with respect

 to the legitimate zoning criteria that Troy has advanced in this litigation. ECF No.

 45, PageID.1280-1283, 1293-1296. These are precisely the types of comparators that

 other courts have deemed appropriate. See, e.g., Digrugilliers v. Indianapolis, 506



 2
   Troy notes that one general setback requirement in the GB district can exceed the
 equivalent setback for places of worship on a side abutting single family residences.
 ECF No. 46, PageID.2101. However, the general GB setback standards on all other
 building sides, and the regulation of parking within all setbacks, are less restrictive
 than equivalent requirements for places of worship. See ECF No. 45, PageID.1279.

                                           2
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2892 Filed 01/19/21 Page 12 of 39




 F.3d 612, 614-15 (7th Cir. 2007) (comparators included auditoriums, assembly halls,

 community centers, funeral homes, technical schools, junior colleges, and civic

 clubs); Redemption Cmty. Church v. City of Laurel, 333 F. Supp. 3d 521, 533 (D.

 Md. 2018) (comparators included cinemas, theaters, and schools); New Life

 Ministries v. Charter Twp. of Mt. Morris, No. 05-CV-74339, 2006 WL 2583254, at

 *5 (E.D. Mich. Sept. 7, 2006) (comparators included theaters, assembly halls, and

 educational facilities). 3 Troy permits at least one of these comparators to operate

 with less restrictive setback and parking standards in each zoning district that allows

 places of worship. 4 See ECF No. 45, PageID.1279, Table 1.

       In defense of its differential treatment, Troy claims places of worship have

 “unique” negative impacts in terms of traffic congestion, people’s safety accessing

 buildings and parking areas, and secondary impacts on nearby properties (i.e., noise,

 light, and odors), as compared to similar nonreligious uses. 5 ECF No. 46,


 3
   See also 146 Cong. Rec. 16698 (Joint Statement) (“Zoning codes frequently
 exclude churches in places where they permit theaters, meeting halls, and other
 places where large groups of people assemble for secular purposes.”).
 4
   The United States separately alleges that requiring places of worship, but not
 comparable nonreligious uses, to obtain special use approval in Troy’s CF district
 facially violates RLUIPA. See ECF No. 1, PageID.30-32; ECF No. 45,
 PageID.1296-1297. Troy’s Motion does not address this unequal treatment, and the
 United States’ facial Equal Terms claim should survive summary judgment for this
 reason alone.
 5
   Although Troy also vaguely references “economic concerns” in the factual section
 of its brief, it does not further address these concerns in the argument section or
 explain how they are legally relevant to this Equal Terms claim. ECF No. 46,
 PageID.2099. Troy has not raised revenue generation as a relevant zoning criteria,

                                           3
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2893 Filed 01/19/21 Page 13 of 39




 PageID.2099, 2120-2121. As demonstrated below, however, the record makes clear

 that these justifications have no factual support. On the contrary, Troy has

 acknowledged that comparators could have similar, relevant impacts to comparably-

 sized places of worship. See ECF No. 45-2, PageID.1328, Savidant Tr. 70:14-72:1.

           1. Places of Worship Are Not Uniquely Situated With Respect to
              Traffic, Parking Patterns, or the Production of Noise, Light, and
              Exhaust Fumes

       Troy claims that “unlike many other places of assembly,” places of worship

 typically have concentrated periods of times when members arrive and leave,

 arguing that this justifies stricter setback and parking restrictions to protect against

 traffic and safety concerns and the secondary impacts of noise, light and exhaust

 fumes. ECF No. 46, PageID.2120-2121. However, Troy’s own ZO groups places of

 worship with primary/secondary schools and funeral homes due to their similar

 “function, character, and intensity.” See ZO § 5.03(A)(1), Table 5.03-A-1. And Troy

 and its expert concede that many nonreligious comparators – such as banquet

 facilities, theaters, and funeral homes – may host events with fixed start and end

 times, have cars parked onsite, and are used daily, just like places of worship. See

 ECF No. 45-2, PageID.1363-1364, Savidant Tr. 210:18-215:10; ECF No. 45-3,


 nor could it, given the lack of connection between revenue generation and setback
 and parking standards and Troy’s allowance of places of worship by right in all
 commercial districts. If Troy is referencing impacts on neighboring residential
 property values, the undisputed facts do not support more restrictive setback and
 parking standards. See Exhibit A - Gerendasy Rep.

                                            4
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2894 Filed 01/19/21 Page 14 of 39




 PageID.1520-1521, Carlisle Tr. 276:2-281:11. For a facial Equal Terms violation, it

 is enough to demonstrate that comparators could operate similarly. See Hunt Valley

 Baptist Church, Inc. v. Baltimore Cty., Civ. Case No. SAG-17-0804, 2020 WL

 618662, at *13 (D. Md. Feb. 10, 2020). Yet, Troy officials also admit that existing

 nonreligious assemblies in Troy do operate similarly to places of worship in these

 ways, specifically a funeral home located three buildings north of the subject

 property at 3635 Rochester Road (the “Property”), the San Marino Club, Troy

 Historic Village, and Petruzzello’s restaurant. See ECF No. 45-7, PageID.1600

 (showing AJ Desmond & Sons Funeral Home, formerly Price Funeral Home); ECF

 No. 45-2, PageID.1327, Savidant Tr. 67:11-70:21; ECF No. 45-9, PageID.1645-

 1647, Evans Tr. 168:15-177:19.

       Troy argues that prohibiting parking within a front setback for a place of

 worship promotes the safety of pedestrians moving to and from their cars, but fails

 to explain why patrons of nonreligious assemblies do not require the same safety

 protections. See, e.g. Christian Fellowship Ctrs. of N.Y., Inc. v. Vill. of Canton, 377

 F. Supp. 3d 146, 164 (N.D.N.Y. 2019) (“Paternalism is a dubious justification for

 discriminatory burdens.”). Similarly, Troy contends that places of worship have

 heightened noise, light, and odor (exhaust fume) impacts, but common sense belies

 that cars frequenting places of worship are louder, have brighter headlights, or exude

 more noxious fumes than those driven to nonreligious events.



                                           5
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2895 Filed 01/19/21 Page 15 of 39




       Troy’s purported concern about “overflow parking,” based on its claim that

 “customers of other places of assembly are likely to just drive away when a parking

 lot is full” while “a member of a place of worship is more likely to attend a service

 even if the parking lot is full,” similarly has no support in the record or in logic. See

 ECF No. 46, PageID.2124. It implies, for example, that wedding reception guests at

 a banquet hall would abandon their efforts if they encountered a full parking lot, but

 that guests attending religious wedding ceremonies persist. And Troy’s ZO

 otherwise regulates parking, which from a planning and zoning perspective “is a

 function of occupancy of a building.” ZO §13.06; ECF No. 45-3, PageID.1498,

 Carlisle Tr. 189:15-16.

           2. The Potential for Places of Worship to Have Accessory Uses Does
              Not Distinguish Places of Worship from Comparators

       As another excuse for differentiation, Troy argues that places of worship

 house a multitude of accessory or ancillary uses. ECF No. 46, PageID.2100-2101,

 2121. However, Troy permits nonreligious comparators to have the same accessory

 uses that purportedly drive its concerns about places of worship. ZO §§ 4.21, 7.03.

 Moreover, Troy’s expert agreed that ancillary uses are only relevant to setback and

 parking standards as it relates to the flow of people in and out of buildings, ECF No.

 45-3, PageID.1521, Carlisle Tr. 279:17-280:3, and the undisputed facts show that

 the ancillary uses of religious and nonreligious assemblies operate similarly and

 affect the movement of people in and out of a building in the same way. For example,

                                            6
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2896 Filed 01/19/21 Page 16 of 39




 nothing prevents nonreligious entities in Troy from holding multiple events in a day.

 See ECF No. 45-2, PageID.1363, Savidant Tr. 211:1-213:19; ECF No. 45-9,

 PageID.1647, Evans Tr. 177:3-19. A funeral home could hold multiple memorial

 services in a day, and a private school could hold classes, before or after school

 programs, sporting events, or other extracurricular activities. See generally ECF No.

 45-14, PageID.1768-1769.

       Troy’s previous treatment of Adam Community Center (“Adam”) is

 illustrative on this point. When Adam sought approval to use 4924 Rochester Road

 as a community center, 6 it articulated nine uses, including social/cultural gatherings;

 rooms for youth programs, reading, and exercise; and a bookshop. See Exhibit B -

 Amin Email. Adam submitted a site plan identifying where in the building these

 activities would take place. Exhibit C - 4924 Rochester Rd. Site Plan. Troy approved

 this proposal, including all of the ancillary uses, but then re-designated the use as a

 place of worship, requiring Adam to seek variances to the setback and parking

 standards, only when it learned prayer would also occur in the building. See Exhibit

 D - Miller Email (“The proposed floor plan is consistent with a community center

 as the principal or main use of this site. The Zoning Ordinance permits accessory

 uses and are defined as ‘A use which is supplemental and subordinate to the main


 6
   Troy considers a community center to be a “place of assembly,” which is one of
 the comparators put forward by the United States. See ECF No. 45-2, PageID.1332,
 Savidant Tr. 89:2-5; ECF No. 45-3, PageID.1475-1476, Carlisle Tr. 97:21-98:6.

                                            7
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2897 Filed 01/19/21 Page 17 of 39




 use and used for purposes clearly incidental to those of the main use.’”); Exhibit E

 – Troy Memo to ZBA; ECF No. 45-19, PageID.1854, Syed Decl. ¶ 20. Thus, Troy

 would have allowed a nonreligious community center with nine uses to operate with

 less restrictive setback and parking standard than a place of worship. Where the only

 difference is whether a use is religious or not, that is a quintessential RLUIPA

 violation.

              B. Troy Is Not Justified in Treating Places of Worship Differently
                 Because of Supposed Troy-Specific Concerns

       In addition to making general assertions about the operation of religious

 versus nonreligious assemblies, Troy argues that “evidence specific to the City of

 Troy” justifies its unequal treatment. ECF No. 46, PageID.2121-2122. However, in

 addition to the evidence discussed above about specific establishments in Troy, other

 unrebutted evidence shows that places of worship have no unique detrimental

 impacts in Troy, and Troy’s other arguments do not comport with applicable law.

              1. Troy Cannot Rely on Its Asserted Local Considerations to Deny
                 Equal Treatment to Places of Worship

       As an initial matter, Troy incorrectly asserts that “local units of government

 are afforded discretion in determining what constitutes equal treatment, based on the

 particular circumstances of the community.” ECF No. 46, PageID.2122. While

 municipalities have considerable discretion in zoning and planning matters, it is this

 Court’s role to weigh the evidence and determine the equality of treatment,



                                           8
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2898 Filed 01/19/21 Page 18 of 39




 considering the legitimacy of proffered zoning criteria and the appropriateness of

 comparators. See Tree of Life III, 905 F.3d at 371; River of Life Kingdom Ministries

 v. Vill. of Hazel Crest, 611 F.3d 367, 371 (7th Cir. 2010) (“‘Purpose’ is subjective

 and manipulable, so asking about ‘regulatory purpose’ might result in giving local

 officials a free hand in answering the question ‘equal with respect to what?’

 ‘Regulatory criteria’ are objective—and it is federal judges who will apply the

 criteria to resolve the issue.”).

        No court has endorsed the type of deference advocated by Troy. RLUIPA’s

 Equal Terms provision is a codification of preexisting Free Exercise caselaw,

 including the Supreme Court’s holding in Church of the Lukumi Babalu Aye, Inc. v.

 City of Hialeah, 508 U.S. 520 (1993), that the Free Exercise Clause forbids a

 legislature from deciding that “the governmental interests it seeks to advance are

 worthy of being pursued only against conduct with a religious motivation.” 508 U.S.

 at 542-43; see, e.g., Midrash Sephardi, Inc. v. Town of Surfside, 366 F.3d 1214,

 1238-40 (11th Cir. 2004); see also Roman Cath. Diocese of Brooklyn v. Cuomo, 141

 S.Ct. 63, 66 (2020) (per curiam) (finding regulations that “single out houses of

 worship for especially harsh treatment” violate the “‘minimum requirement of

 neutrality’ to religion” (quoting Lukumi, 508 U.S. at 533)). While Troy may have

 flexibility in determining which zoning criteria drive its regulations, they must be

 legitimate and applied equally to both religious and nonreligious assemblies. See



                                          9
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2899 Filed 01/19/21 Page 19 of 39




 Tree of Life Christian Schs. v. City of Upper Arlington, 823 F.3d 365, 371 n.5 (6th

 Cir. 2016) (“Tree of Life II”) (“A government’s small size or general anti-

 development regulations or political culture cannot protect it from valid RLUIPA

 claims on motions for summary judgment.”).

           2. Evidence From Troy’s Own Experience Shows that Places of
              Worship Do Not Have Unique Negative Secondary Impacts

       To the extent that considerations based on Troy’s alleged experience are

 relevant, they show no basis for regulating places of worship differently from

 nonreligious assembly uses. For example, if, as Troy argues, places of worship have

 unique negative secondary impacts, one would expect those impacts to be reflected

 in the property values of homes next to places of worship that do not meet Troy’s

 setback and parking standards. ECF No. 45-14, PageID.1765. However, an expert

 analysis of Troy’s property values found that the “adjacency of homes to places of

 worship with setbacks inconsistent with Troy’s current Zoning Ordinance

 requirements has no impact on home value.” Exhibit A - Gerendasy Rep. at 3

 (emphasis added). This finding was consistent with relative property values assigned

 by Troy’s Assessment Department, which ascribed no difference between adjacency

 to these places of worship as compared with nonreligious assembly uses. Id. at 3, 26.

 Troy has not submitted evidence to rebut these findings, and the durability of

 residential property values that closely abut places of worship lacking setbacks or

 parking consistent with ZO § 6.21 shows that secondary impacts from places of

                                          10
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2900 Filed 01/19/21 Page 20 of 39




 worship do not justify differential treatment. Similarly, if places of worship required

 more restrictive regulation, one would expect numerous complaints about places of

 worship with setbacks less than 50’ or parking within such setbacks related to noise,

 light, or odors. ECF No. 45-14, PageID.1766. But Troy’s record of complaints show

 that the “overwhelming majority” made no reference to such concerns. Id.

           3. The Size and Number of Places of Worship In Troy Does Not
              Justify Their Unequal Treatment

       Troy’s argument that local considerations justify more stringent setback and

 parking standards for places of worship is based on (1) negative impacts observed at

 a few “mega-churches” 7 and (2) the fact that there are over 60 places of worship in

 Troy. ECF No. 46, PageID.2123-2124. Troy claims that these factors demonstrate

 that places of worship are not similarly situated to nonreligious comparators. But

 this misapplies the standard for determining equal treatment, which requires an

 “apples-to-apples comparison.” Tree of Life III, 905 F.3d at 375; see also Centro

 Familiar Cristiano Buenas Nuevas v. City of Yuma, 651 F.3d 1163, 1172 (9th Cir.

 2011) (“[A]nalysis should focus on what ‘equal’ means in the context.… [A] ten-


 7
   While Troy claims it has “experience and knowledge of significant historical
 negative impacts” associated with places of worship, ECF No. 46, PageID.2099, the
 deposition testimony cited in support makes clear that this experience is based on
 large places of worship, see ECF No. 45-2, Savidant Tr. at 56:10-61:12, 162:12-
 164:20 (referencing, inter alia, “massive places of worship” and “very large”
 churches). Troy also relies on the testimony of Mark Miller, who stated his
 knowledge was limited to places of worship located in residential districts. ECF No.
 46-4, Miller Tr. at 122:14-123:3.

                                           11
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2901 Filed 01/19/21 Page 21 of 39




 member book club is equal to a ten-member church for purposes of parking burdens

 on a street, but unequal to a 1000–member church.”).

       Troy cannot rely on supposed negative impacts observed at large places of

 worship, when nonreligious comparators in Troy could be as large as, or even larger

 than, these mega-churches under Troy’s regulatory scheme. See ECF No. 45-2,

 PageID.1362-1364, Savidant Tr. 209:21-215:10; Tree of Life II, 823 F.3d at 371 n.5

 (“[U]nequal treatment violates RLUIPA even if no practical comparator has

 arisen.”). Troy has neutral, generally applicable mechanisms to limit building

 occupancy and ensure adequate parking. See ECF No. 45-2, PageID.1363, Savidant

 Tr. 210:6-17; ECF No. 45-3, PageID.1519, Carlisle Tr. 271:20-272:3 (“You could

 have a million people if it was big enough and had enough parking.”). The size of

 the building and the amount of parking dictate the number of people who can use a

 building, not the incidence of prayer. These mechanisms prevent a building with an

 occupancy of less than 300 people, like 3635 Rochester Road, from becoming a

 mega-church even if a place of worship is established there.

       Similarly, the number of existing places of worship in Troy does not justify

 greater restrictions on places of worship than on nonreligious comparators because

 it also is not an apples-to-apples comparison. Even though Troy may presently have

 more places of worship than other types of uses, a zoning ordinance is necessarily

 prospective; it provides rules for future development. ECF No. 45-3, PageID.1490,



                                         12
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2902 Filed 01/19/21 Page 22 of 39




 1497, Carlisle Tr. 156:4-13, 185:12-19. If Troy’s concern is the future development

 of assembly uses, that concern would apply equally to religious and nonreligious

 uses. Places of worship should not be penalized because there was a larger historical

 demand for them. “It would be irreconcilable with RLUIPA’s language to permit a

 facial violation to stand, simply because of a recent lack of demand” for a

 comparable nonreligious use in a zoning district. Hunt Valley, 2020 WL 618662, at

 *13. Moreover, Troy’s assertion that it is “easier” to regulate places of worship

 separately from comparable uses because Troy has more of them is not a legal basis

 that can justify unequal treatment. See ECF No. 46, PageID.2123.

    II.      There Are Genuine Issues of Material Fact as to Whether the Denial
             of Adam’s Variance Violated RLUIPA’s Equal Terms Provision
          There is ample evidence from which a reasonable trier of fact could conclude

 that Troy subjected Adam to less than equal terms when it denied Adam’s request

 for a variance. Troy’s arguments to the contrary, ECF No. 46, PageID.2118-2119,

 ignore both the law and the facts.

             A. Troy’s Denial of a Variance Is Not Insulated From a RLUIPA
                Claim Merely Because It Is Facially Neutral

          Unlike the setback and parking standards discussed above, Troy’s variance

 process is facially neutral. ECF No. 8, PageID.52, ¶ 32. Troy suggests that it is

 insulated from liability because the same variance criteria apply to religious and

 nonreligious institutions and because “[v]ariance requests are decided on a case by



                                           13
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2903 Filed 01/19/21 Page 23 of 39




 case basis.” ECF No. 46, PageID.2118. First, unequal treatment resulting from the

 application of a facially-neutral ordinance is the essence of an “as-applied” Equal

 Terms claim. See, e.g., Primera Iglesia Bautista Hispana of Boca Raton, Inc. v.

 Broward Cty., 450 F.3d 1295, 1310 (11th Cir. 2006) ([An] Equal Terms violation []

 arise[s] in the case of a discriminatory application of a facially neutral, generally

 applicable statute.”) (emphasis in original); see also Tree of Life III, 905 F.3d at 366

 (explaining that the ordinance at issue was facially neutral). 8 Second, the fact that

 variance requests are decided on a “case by case basis” does not preclude an Equal

 Terms challenge. As Troy acknowledged, “[the ZBA] should apply the [variance]

 criteria consistently to each applicant.” ECF No. 45-9, PageID.1661, Evans Tr.

 233:1-3. Here, there is sufficient evidence from which a reasonable trier of fact could

 conclude that Troy treated Adam’s variance application less favorably than similarly

 situated comparators, which violates RLUIPA’s Equal Terms provision. 9



 8
   The United States moved for summary judgment on its facial challenge only, not
 its as-applied challenge. See ECF No. 45, PageID.1268-1269, n.1.
 9
   Without support, Troy argues that an appropriate remedy is a state court appeal,
 not a RLUIPA Equal Terms claim. See ECF No. 46, PageID.2119. To the extent
 Troy’s argument is that Adam was first required to pursue a state court appeal, this
 Court has already rejected that argument and held that Adam’s claim was ripe for
 judicial review. See Adam Cmty Ctr. v. City of Troy, 381 F. Supp. 3d 887, 901 (E.D.
 Mich. 2019). And Troy cannot dispute that the terms of RLUIPA explicitly allow
 the United States to bring suit based on an alleged violation and do not impose any
 exhaustion requirement. See 42 U.S.C.§ 2000cc–2(a), (f); see also United States v.
 City of Walnut, No. CV 10-6774, 2011 WL 12464619, at *3 (C.D. Cal. Jan. 13,
 2011) (holding that even if a private plaintiff was required to exhaust administrative

                                           14
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2904 Filed 01/19/21 Page 24 of 39




           B. The United States Presented Unrebutted Evidence that Troy Has
              Treated Similarly Situated Nonreligious Applicants for Variances
              More Favorably than Adam

       Without any apparent factual or legal basis, Troy argues that the United States

 “has not depicted true comparators were treated differently” than Adam in the

 variance process. ECF No. 46, PageID.2119. On the contrary, Troy has not rebutted

 evidence that numerous similarly-situated nonreligious applicants received setback

 and parking variances when Adam did not. The United States’ expert analyzed

 Troy’s handling of setback and parking requests from 2005 to 2018. ECF No. 45-

 12, PageID.1743. He found that Troy granted 35 of 39 requests for a reduced

 setback, or allowance of parking within a setback, for nonreligious applicants in

 commercial zoning districts. 10 Id. His report details 13 specific examples where Troy

 granted substantial variances to comparable applicants. Id., PageID.1740-1741. For

 example, Troy permitted a community center (the Boys and Girls Club) to include

 parking within 50’ of residential property, and granted a restaurant’s request for a

 15’ front setback, instead of the required 75’. Id.

       Troy suggests that these applicants were not similarly situated to Adam due

 to the size of Adam’s requested variance, see ECF No. 46, PageID.2119; however,



 remedies under RLUIPA – which it was not – the United States would not be barred
 from its independent RLUIPA claims).
 10
    Of the remaining four, Troy’s ZBA denied two, and two requests were withdrawn.
 Id.

                                           15
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2905 Filed 01/19/21 Page 25 of 39




 the variances that Adam sought are only “substantial” because of Troy’s imposition

 of more restrictive setback and parking standards on places of worship, which

 facially violate RLUIPA, see, e.g., ECF No. 45, PageID.1293. Troy’s variance

 criteria focus on changes that could affect neighboring properties. ZO

 §15.04(E)(2)(e). Unlike other variance applicants, Adam was not seeking approval

 to change any physical aspect of the Property, which has been used as a commercial

 property for more than 30 years. ECF No. 45, PageID.1284, 1286-1287; ECF No.

 45-2, Savidant Tr., 250:3-251:12. Most recently and during the pendency of this

 case, Troy permitted a large restaurant with a banquet room to operate from the

 Property without a variance. ECF No. 45, PageID.1284, 1290. Troy’s expert (who

 has worked as a zoning consultant to Troy for the past eight years) explained that, in

 Adam’s case, the impact on the surrounding neighborhood was not as significant as

 the fact that worship would take place inside: “[E]ven if it was a more intense use

 and going to a lesser intense use for a place of worship, the same applicable [setback

 and parking] standards of 6.21 still apply.” ECF No. 45-3, PageID.1497-1498,

 Carlisle Tr. 185:23-186:1. Accordingly, Troy has admitted that it would allow a

 nonreligious use to operate at the Property without a variance if it did not change the

 exterior and no use-specific standards applied. ECF No. 45, PageID.1284. Troy has

 not rebutted any of these facts or the appropriateness of any specific comparators,

 and it is therefore not entitled to summary judgment on the United States’ as-applied



                                           16
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2906 Filed 01/19/21 Page 26 of 39




 Equal Terms claim.

    III.   The United States Has Put Forth Evidence Demonstrating that Troy
           Imposed a Substantial Burden on Adam’s Religious Exercise When
           It Denied Adam’s Variance Application
       Troy is not entitled to summary judgment on the United States’ Substantial

 Burden claim because (1) Troy misstates the law and (2) under applicable law, the

 evidence establishes a prima facie claim of substantial burden based on Troy’s denial

 of Adam’s variance application to use the Property as a place of worship.

       Notably, Troy’s Motion does not address the elements of a Substantial Burden

 claim beyond the prima facie case. Once a plaintiff demonstrates a substantial

 burden, the burden shifts to the defendant to demonstrate that the burden is the least

 restrictive means of furthering a compelling governmental interest. See 42 U.S.C. §

 2000cc(a)(1); Westchester Day Sch. v. Vill. of Mamaroneck, 504 F.3d 338, 353 (2d

 Cir. 2007). Troy makes no argument in its brief that the denial of Adam’s variance

 furthered a compelling governmental interest, and the United States has

 demonstrated that Troy can claim no such interest. ECF No. 45, PageID.1302-1306.

           A. Troy Applies an Incomplete and Inaccurate Legal Standard

       First, Troy misstates the legal standard for a Substantial Burden claim. While

 purporting to rely on Livingston Christian Schools v. Genoa Charter Township, 858

 F.3d 996 (6th Cir. 2017) (“Livingston”), Troy focuses on only two Livingston factors

 – whether the plaintiff has a feasible alternative location and whether the burden was


                                          17
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2907 Filed 01/19/21 Page 27 of 39




 self-imposed. ECF No. 46, PageID.2110-2115. As this Court previously explained,

 Livingston enumerated “three primary factors” to consider when analyzing

 substantial burden, including “whether the religious institution will suffer substantial

 delay, uncertainty, and expense due to the imposition of the regulation.” Adam Cmty.

 Ctr. v. City of Troy, 381 F. Supp. 3d 887, 902 (E.D. Mich. 2019). And evaluating a

 substantial burden is a “fact intensive inquiry” with no “uniform test.” Id.

       Troy also wrongly asserts that the United States must prove that the denial of

 Adam’s variance request “coerced” members to “act contrary to their religious

 beliefs.” ECF No. 46, PageID.2111, 2115. Troy cites a non-binding state court

 decision, Great Lakes Society v. Georgetown Charter Twp., 281 Mich. App. 396

 (2008), which incorrectly applies the standard for the “institutionalized persons”

 prong of RLUIPA in the land use context, a standard that Livingston rejected.

 Livingston, 858 F.3d at 1003-04 (“[L]and-use regulations do not typically compel

 plaintiffs to ‘violate their beliefs’ in the way that, for example, prison rules might

 require an inmate to engage in conduct that goes against his or her religious tenets.”);

 see also Bethel World Outreach Ministries v. Montgomery Cnty. Council, 706 F.3d

 548, 555 (4th Cir. 2013) (“[R]equiring a religious organization to prove that a land

 use regulation pressured it to violate its beliefs would be tantamount to eliminating

 RLUIPA’s substantial burden protection in the land use context.”). Instead, the

 application of land use regulations may impose a substantial burden under RLUIPA



                                           18
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2908 Filed 01/19/21 Page 28 of 39




 when they “prohibit a plaintiff from engaging in desired religious behaviors” or

 “place[] significant pressure on an institutional plaintiff to modify its behavior.”

 Livingston, 858 F.3d at 1004; see also, e.g., Thai Meditation Ass’n of Ala., Inc. v.

 City of Mobile, 980 F.3d 821, 831 (11th Cir. 2020) (“[I]t isn’t necessary for a plaintiff

 to prove . . . that the government required her to completely surrender her religious

 beliefs; modified behavior, if the result of government coercion or pressure, can be

 enough.”).

           B. The United States Has Presented Facts Establishing a Substantial
              Burden on Adam’s Religious Exercise

       Viewed under the proper legal standard, Troy’s variance denial, which

 prevented Adam from using the Property as a place of worship, imposed a substantial

 burden. The undisputed facts show that, inter alia, Adam currently has no location

 in Troy where members can hold major religious events like weddings or funerals,

 members who want to attend regular worship services at Adam cannot do so because

 of its current space limitations, and Adam cannot meet its community’s demand for

 religious classes. See ECF No. 45, PageID.1289-1290. Due to the lack of worship

 space, members experience disunity and uncertainty that negatively impacts their

 religious exercise. Id. The United States has further established a substantial burden

 under the two Livingston factors highlighted by Troy. As discussed below, Troy’s

 presentation of these factors misconstrues both the law and the facts.




                                            19
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2909 Filed 01/19/21 Page 29 of 39




           1. Adam’s Burden Was Not Self-Imposed

       Courts have found a burden to be self-imposed where a plaintiff “obtained an

 interest in land without a reasonable expectation of being able to use that land for

 religious purposes.” Livingston, 858 F.3d at 1004. Relying on Andon, LLC v. City of

 Newport News, 813 F.3d 510 (4th Cir. 2016), Troy wrongly claims that Adam’s

 burden was self-imposed because it purchased the Property knowing that it did not

 meet the place of worship setback standards. ECF No. 46, PageID.2113-2114. The

 Andon court found that the plaintiff did not reasonably expect success where it was

 explicitly told, before filing a zoning application, that its application to locate a

 church in a building on a .32-acre lot that backed up to single-family homes on three

 sides, would not be approved. Andon, 813 F.3d at 512, 515. By contrast, Adam was

 never told that its application would be denied. Rather, the undisputed facts show

 that Adam had every reason to believe that a variance would be granted – the zoning

 district permitted places of worship by right, Adam was not changing the building’s

 existing footprint or parking, and nearby commercial properties have similar setback

 and parking configurations. See ECF No. 45, PageID.1286. The mere fact that Adam

 knew it would need a variance does not mean that the burden was self-imposed. See

 Bethel, 706 F.3d at 558.

           2. Adam Has No Feasible Alternative Location

       Troy spends most of its substantial burden argument discussing supposed

                                          20
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2910 Filed 01/19/21 Page 30 of 39




 alternative locations for Adam to establish a place of worship. However, the

 undisputed facts and applicable case law show that Adam has no feasible alternative.

        In Livingston, the Sixth Circuit noted that other courts have not found

 substantial burdens where plaintiffs have had “access to other properties close to the

 property affected by the challenged land-use regulation,” but it cited cases where the

 plaintiff currently rented or owned other property that was available for its use. 858

 F.3d at 1005-06. Similarly, in Marianist Province of United States v. City of

 Kirkwood, 944 F.3d 996 (8th Cir. 2019), specifically relied on by Troy, the court

 held a religious school was not substantially burdened by not being permitted to

 install lights on its baseball stadium because it had alternative times and locations to

 use existing facilities to carry out its religious mission. Id. at 1001. Here, Troy’s brief

 makes no claim that Adam currently has an existing property available for its

 religious use; in fact Troy does not even mention Adam’s current meeting space at

 4700 Rochester Road, which is undisputedly not a feasible alternative location. See

 ECF No. 45, PageID.1298-1299; see generally ECF No. 46.

       Troy instead suggests several properties in the city as purported alternatives

 for Adam, ECF No. 46, PageID.2111-2112, but these properties are not feasible

 because they are unavailable, unsuitable, or would require additional zoning

 approval, see infra at 22-23. The proper inquiry is not whether some other potential

 properties exist somewhere in the city, but whether those other properties are



                                             21
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2911 Filed 01/19/21 Page 31 of 39




 actually suitable and available. See International Church of Foursquare Gospel v.

 City of San Leandro, 673 F.3d 1059, 1069 (9th Cir. 2011) (“[W]hether alternate sites

 are suited and for sale in the City must be considered in determining whether the

 City’s denial of the necessary permits for the desired property constitutes a

 substantial burden.”).

       In International Church, a case cited with approval in Livingston, see 858 F.3d

 at 1006, the court found that the plaintiff had presented “significant evidence” that

 no other suitable properties existed where only one property suggested by the city

 was listed for sale and others were unsuitable based on size, configuration, safety

 issues, and current uses. 673 F.3d at 1068. The court also found significant the

 possibility that future zoning applications by the church might be unsuccessful for

 the same reason the application at issue was unsuccessful. Id. at 1070. Other courts

 have found that a property’s lack of suitability for the religious group and the

 potential need for additional zoning relief are evidence of a substantial burden. See,

 e.g., Soc’y Of Am. Bosnians & Herzegovinians v. City of Des Plaines, No. 13-CV-

 6594, 2017 WL 748528, at *6-7 (N.D. Ill. Feb. 26, 2017) (denying summary

 judgment for defendant where only one proposed available property would have

 permitted a place of worship without a zoning map amendment and it was too large

 to be a viable option); Grace Church of N. Cnty. v. City of San Diego, 555 F. Supp.

 2d 1126, 1136, 1139 (S.D. Cal. 2008) (granting summary judgment for plaintiff



                                          22
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2912 Filed 01/19/21 Page 32 of 39




 where there was substantial uncertainty whether future attempts to extend a

 conditional use permit would be successful).

       Notably here, Troy does not assert that any of the properties it advances as

 alternatives are available today or were available at the time Adam acquired the

 Property. In fact, Troy concedes that the Coolidge Highway property was sold to

 another bidder, 11 and that the Square Lake Road property is “not suitable for a place

 of worship.” ECF No. 46, PageID.2103-2104; ECF No. 46-4, Savidant Aff. ¶ 10 at

 App. 141. And Troy does not dispute that the other three properties required Adam

 to obtain special use or wetlands permits or were not suitable for the Adam

 community’s needs. 12 ECF No. 45-19, PageID.1854, Syed Decl. ¶¶ 21-22.

       Moreover, it is undisputed that Adam has been searching diligently for years

 for property in Troy to use as a place of worship and has made attempts to purchase

 multiple properties that were unsuccessful. ECF No. 46, PageID.2101-2105. Adam

 even sought assistance from Troy, given the difficulties it faced finding a property

 that complied with Troy’s requirements for places of worship. See ECF No. 46-6,


 11
    Troy misleadingly states that this property was sold “before Adam could complete
 the transaction,” citing to Dr. Amin’s deposition. ECF No. 46, PageID.2103-2104.
 The testimony clearly stated that Adam’s offer was “rejected” in a closed bid
 process. ECF No. 45-17, PageID.1809, Amin Tr. 50:14-51:8.
 12
    Again, Troy mischaracterizes Dr. Amin’s testimony regarding a property on Long
 Lake Road. See ECF No. 46, PageID.2103. Price was not the only factor Adam
 considered; a full reading shows multiple references to Adam’s concerns about the
 special use permit required to operate a place of worship from a residential property.
 ECF No. 45-17, PageID.1805-1806, Amin Tr. 35:3-39:20.

                                          23
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2913 Filed 01/19/21 Page 33 of 39




 Emails at App. 277-78. While Troy asserts that places of worship are allowed in

 approximately 97% of the land in the city, ECF No. 46, PageID.2098, Troy is

 describing the percentage of the city that is composed of zoning districts that permit

 places of worship either as of right or as special use. But that statistic is meaningless

 if in fact there is no available property in those zones. And its expert confirmed that

 Troy is a “built-out community” where “almost 100 percent of [the land] is

 developed.” ECF No. 45-3, PageID.1477, Carlisle Tr. 102:18-21. Further, the 97%

 number does not take into account properties where places of worship would need

 zoning approval because either they are only permitted by special use or the land

 does not meet Troy’s setback and parking standards for places of worship. Id. at

 103:24-106:24. Troy has acknowledged that “it would be more difficult to develop

 on a property…with a larger required setback.” ECF No. 45-2, PageID.1353,

 Savidant Tr. 171:9-12. Thus, there is no evidence that there were any alternative

 properties available to Adam in Troy.

       Nor can Adam modify the Property to comply with Troy’s setback and

 parking standards for places of worship and still meet its needs. See ECF No. 46,

 PageID.2112. As an initial matter, Troy’s suggestion that the existing building at the

 Property could adequately be replaced by a 6,400 square foot building improperly

 assumes the validity of Troy’s facially-violative ZO. See Sec. I, supra. But in any

 event, it also fails to demonstrate that such a building would be feasible based on



                                            24
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2914 Filed 01/19/21 Page 34 of 39




 Adam’s needs and financial situation.

       Troy’s position entirely relies on a statement from its Planning Director, Mr.

 Savidant that, after Adam filed its suit, he prepared a “sketch” showing a 6,400

 square foot building could be constructed on the Property without a variance. ECF

 No. 46-4, Savidant Aff. ¶ 11 at App. 141, 143. Troy has never produced this alleged

 sketch, however, so Savidant’s assertion, standing alone, is not sufficient for a

 reasonable trier of fact to conclude that such a building and its occupancy, parking,

 and associated construction costs would have met Adam’s needs.

       This is especially true given the evidence that disproves Troy’s unsupported

 assertion. When asked about Adam’s needs in the abstract, Dr. Amin testified that

 Adam needed a minimum of 6,000-10,000 square feet. ECF No. 45-17,

 PageID.1801, Amin Tr. 20:24-21:5. However, when asked specifically about the

 Property, Dr. Amin testified that Adam could not demolish the building to construct

 one that complied with place of worship setback and parking standards because

 Adam would lose at least 60% of the existing space and it would be too expensive.

 Id., PageID.1817, Amin Tr. 82:10-83:11; see also ECF No. 45-16, PageID.1794,

 Amin Decl. ¶ 8 (explaining that losing more than 60% of the space would be

 inadequate for Adam’s needs and would cost around $3 million, which is cost-

 prohibitive). These facts belie Troy’s assertion that “Adam did not even consider

 demolishing the existing building[.]” See ECF No. 46, PageID.2106.



                                          25
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2915 Filed 01/19/21 Page 35 of 39




       Furthermore, the expense associated with various purported alternatives is an

 appropriate consideration. See Westchester, 504 F.3d at 352 (considering “whether

 there are quick, reliable, and financially feasible alternatives [plaintiff] may utilize

 to meet its religious needs”); Irshad Learning Ctr. v. Cnty. of DuPage, 937 F. Supp.

 2d 910, 941 (N.D. Ill. 2013) (rejecting argument that plaintiff had not presented

 evidence of a problem locating property for religious use where it had made offers

 on four properties and purchased then sold a fifth property because it lacked funds

 to build a new structure on that property). In Roman Catholic Diocese of Rockville

 Centre, N.Y. v. Inc. Vill. of Old Westbury, 128 F. Supp. 3d 566 (E.D.N.Y. 2015), the

 court found that the plaintiff had made a prima facie claim of substantial burden by

 showing that restrictions placed on its approved zoning application reduced usable

 space to less than 44% and would cause it to incur “substantial ongoing costs.” Id.

 at 585-86; see also Grace Church, 555 F. Supp. 2d at 1138-39 (finding substantial

 burden supported by the church’s financial situation, which might have been

 significantly impacted if it could not amortize costs over the full time frame of the

 use permit it requested rather than the shorter period granted by the city). Thus, even

 if Troy were correct that Adam could hypothetically construct a 6,400 square foot

 building at the Property that complied with the facially discriminatory setback and

 parking standards, that does not mean such a building would meet its needs or that

 making such a modification would not be cost-prohibitive to Adam.



                                           26
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2916 Filed 01/19/21 Page 36 of 39




       Troy also asserts that there are existing mosques outside of Troy, such as the

 Islamic Association of Greater Detroit (IAGD), where Adam members could

 worship, citing Livingston. ECF No. 46, PageID.2114-2115. Adam’s situation is

 distinguishable from the religious school in Livingston, which sought to serve

 Livingston County as a whole, and already had an interest in an alternative property

 in the County. 858 F.3d at 1011. Here, Troy is going well beyond Livingston,

 improperly telling Adam not just to locate its own congregation elsewhere, but to

 join another congregation in another city. See Cantwell v. Connecticut, 310 U.S. 296,

 303 (1940) (“[F]reedom to adhere to such religious organization or form of worship

 as the individual may choose cannot be restricted by law.”).

       Adam seeks specifically to serve Muslims in Troy; Troy lacks an Islamic place

 of worship; and members have explained that IAGD is a separate community and

 that proximity to a mosque in Troy is critical for their religious practice, given

 Islamic requirements for five daily prayers. ECF No. 45, PageID.1283; ECF No. 45-

 18, PageID.1847, Ahmed Decl. ¶¶ 5-7; ECF No. 45-19, PageID.1850-1851, Syed

 Decl. ¶¶ 4-6. Thus, locations outside of Troy are not feasible alternatives for Adam.

       Finally, even assuming arguendo that any of these alternatives might be

 available, Adam can still establish a substantial burden. For example, in Lighthouse

 Community Church of God v. City of Southfield, No. 05-CV-40220, 2007 WL 30280

 (E.D. Mich. Jan. 3, 2007), another court in this district found that the plaintiff had



                                          27
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2917 Filed 01/19/21 Page 37 of 39




 established a substantial burden where it was undisputed that it could not currently

 use its building for worship without a variance, rejecting the city’s argument that the

 burden was not substantial because it had not excluded the plaintiff from exercising

 religion anywhere else in the city. Id. at *8-9. The court explained:

       The Church could have searched around for other parcels of land
       (though a lot more effort would have been involved in such a search
       than, as the City would have it, calling up some real estate agents), or
       it could have continued filing applications with the City, but in either
       case there would have been delay, uncertainty, and expense. That the
       burden would not be insuperable would not make it insubstantial.

 Id. at *8 (quoting Saints Constantine & Helen Greek Orthodox Church v. City of

 New Berlin, 396 F.3d 895, 901 (7th Cir. 2005)); see also Bethel, 706 F.3d at 557-58

 (government action impeding the building of a church may impose a substantial

 burden “even though other suitable properties might be available, because the ‘delay,

 uncertainty, and expense’ of selling the current property and finding a new one are

 themselves burdensome” (quoting New Berlin, 396 F.3d at 901)).

       Adam’s inability to use the Property as a place of worship, and resulting lack

 of worship space in Troy, continues to impose a substantial burden on its religious

 exercise that is far more than an “inconvenience,” see ECF No. 46, PageID.2115. 13


 13
    Troy asserts that if “any” inconvenience as a result of a land use regulation
 constitutes a substantial burden under RLUIPA, then RLUIPA calls for
 unconstitutional preferential treatment that violates the Establishment Clause. Id.
 First, the United States is not arguing that “any” inconvenience constitutes a
 substantial burden. Further, a statute does not favor religion simply because it
 permits a religious accommodation that allows institutions to “better ... advance their

                                           28
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2918 Filed 01/19/21 Page 38 of 39




 Troy’s motion for summary judgment on this claim should be denied.

                                    CONCLUSION

       For the reasons stated above, Defendant’s Motion for Summary Judgment

 should be denied.



                                          Respectfully submitted,



  /s/ Shannon M. Ackenhausen              /s/ Katherine A. Raimondo
  SHANNON M. ACKENHAUSEN                  KATHERINE A. RAIMONDO
  (P83190)                                (DC 985157)
  Assistant United States Attorney        Trial Attorney
  United States Attorney’s Office         Housing and Civil Enforcement Section
  Eastern District of Michigan            Civil Rights Division
                                          United States Department of Justice

  Attorneys for the United States

  Dated: January 19, 2021




 [religious] purposes.” Corp. of Presiding Bishop of Church of Jesus Christ of Latter-
 Day Saints v. Amos, 483 U.S. 327, 336 (1987); see also Midrash, 366 F.3d at 1241
 (upholding RLUIPA’s constitutionality, noting that “a relevant and meaningful
 distinction exists between statutes whose effect is to advance religion and statutes
 whose effect is to allow religious organizations to advance religion”).

                                          29
Case 2:19-cv-12736-NGE-APP ECF No. 50, PageID.2919 Filed 01/19/21 Page 39 of 39




                          CERTIFICATION OF SERVICE

       I hereby certify that on January 19, 2021, I electronically filed the foregoing

 paper with the Clerk of the Court using the CM/ECF system, which will send

 notification of such filing to all counsel of record:



                                                /s/ Fatima Elzhenni
                                                Legal Assistant
                                                United States Attorney’s Office
                                                for the Eastern District of Michigan




                                            1
